Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
          					Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simon et al. (US 5,959,844).
              With respect to independent Claim 1, Simon et al. disclose(s): An instrument (Fig. 1) comprising:  a liquid crystal display device including a liquid crystal display element (5’ in Fig. 4) and a light source provided on one side surface extending in a first direction of the liquid crystal display element (25 in Fig. 1); a first case (1 in Fig. 1) including a reference positioning pin as a reference for positioning (20 in Fig. 1) and other positioning pins (20 in Fig. 1); and a second case (21 in Fig. 1) including a reference hole into which the reference positioning pin is inserted (holes within 21 in Fig. 1), other holes into which the other reference pins are inserted (holes within 21 in Fig. 1), a first region in which a first pointer-type instrument is provided (first region at 10 in Fig. 1), a second region located side by side in a second direction orthogonal to the first region in the first direction (second region at 11 in Fig. 1), the second region in which a second pointer-type instrument is provided (10 & 11 in Fig. 1), and a third region located between the first region and the second region, the third region in which the liquid crystal display is provided (third region at 5’ in Fig. 1), wherein the third region includes an edge located correspondingly to a position at which the side surface is placed (edge around 5’ in Fig. 1), and the reference hole is provided closer to the edge than a center of the third region in the second direction (Fig. 1).

With respect to Claim 2, Simon et al. teach(es) the instrument of independent Claim 1. Simon et al. further disclose(s): wherein the edge is provided adjacent to the first region, and the reference hole is provided closer to the first region than the edge in the second direction (Fig. 1).

With respect to Claim 3, Simon et al. teach(es) the instrument of Claim 2. Simon et al. further disclose(s): wherein the first region is a circular region, and the reference hole is provided in a region surrounded by a straight line passing through the edge, a tangent line of the first region, the tangent line being perpendicular to the straight line, and an outer circumference of the first region (Fig. 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to instruments: Takahashi (US 8,662,689 B2); Aida (US 5,140,259).
             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
02 June 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861